Citation Nr: 0839005	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  02-20 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1989 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The April 2002 rating decision denied an 
increased rating for the veteran's service-connected low back 
strain and continued a non-compensable disability rating.  
The rating decision also continued the veteran's ratings for 
bilateral patellofemoral pain syndrome at 10 percent 
disabling, left ankle traumatic arthritis at a non-
compensable rating, and bilateral shin splints at a non-
compensable rating.  In his May 2002 notice of disagreement, 
the veteran disagreed with the assigned ratings for his 
service-connected low back strain, left ankle traumatic 
arthritis,  and bilateral shin splints.

Although the veteran requested a Board hearing in his formal 
appeal of December 2002, he withdrew his request in January 
2003.  The veteran was provided a hearing before a Decision 
Review Officer in September 2003, and a copy of that 
transcript has been associated with the file.

The veteran's disability rating for low back strain was 
increased to 10 percent via a March 2003 rating decision.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status.

A May 2007 Board decision denied compensable disability 
ratings for a left ankle disability and bilateral shin 
splints.  The veteran's claim for an increased rating for his 
low back disability was remanded for further development.
FINDING OF FACT

The veteran's low back disorder is manifested by a 
lumbosacral strain with subjective complaints of pain on 
motion and objective evidence of no more than slight 
limitation of motion. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a low back disorder are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5295 (2002); Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

While the veteran was afforded a letter dated in April 2001 
addressing the VCAA, it does not appear that this letter 
provided sufficient notice as required under the VCAA.  
However, a letter dated in January 2002, prior to an April 
2002 readjudication of the veteran's claim, fully satisfied 
the duty to notify provision elements 2 and 3.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187; Pelegrini II.  

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase 
in the disability or exceptional circumstances relating 
to the disability.  

See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  


Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

As noted above, prior to the readjudication of the claim, the 
RO sent the veteran a January 2002 letter, which requested 
that the veteran provide evidence describing how his 
disability had worsened.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the June 2008 
VA examination performed in association with this claim.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran, both during 
the June 2008 interview and during his DRO hearing, show that 
he knew that the evidence needed to show that his disability 
had worsened and what impact that had on his employment and 
daily life.  As the Board finds veteran had actual knowledge 
of the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, supra.  The Board 
finds that the first criterion is satisfied.  See Vazquez-
Flores, supra.  

As to the second element, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life.  See id.  The Board finds that no 
more specific notice is required of VA and that any error in 
not providing the rating criteria is harmless.  See Vazquez-
Flores.  

As to the third element, the Board notes that the veteran was 
provided such notice in  March 2006, March 2007, and April 
2008 letters.  The Board finds that the third element of 
Vazquez-Flores is satisfied.  See id.  

As to the fourth element, the March 2006, March 2007, and 
April 2008 letters did provide notice of the types of 
evidence, both medical and lay, including employment records, 
that could be submitted in support of his claim.  The Board 
finds that the fourth element of Vazquez-Flores is satisfied.  
See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

Although this information was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice as 
described above, he was provided one month to respond with 
additional argument and evidence, and the claim was 
readjudicated and several additional supplemental statements 
of the case (SSOC) were provided to the veteran, most 
recently in July 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran with appropriate VA examinations 
in February 2003, February 2005, and June 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

Even if another VA examination were warranted for the claim 
on appeal, it would be futile to request an additional 
examination as the veteran has proven uncooperative during VA 
examinations conducted in February 2005 and June 2008.  While 
VA has a duty to assist the veteran in the development of his 
claims, that duty is not "a one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Accordingly, the 
Board finds that VA's duty to assist has been satisfied.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d. 
1328 (Fed.Cir. 2006).

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board will consider whether 
staged ratings are appropriate in the pending appeal.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.

Initially, however, it must be noted that the amendments 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002 
(see 67 Fed. Reg. 54,345-54,349 (August 22, 2002)) are not 
applicable for consideration.  The medical evidence 
unequivocally shows no diagnosis of disc disease or 
intervertebral disc syndrome has ever been rendered.  
Moreover, despite the veteran's complaints of numbness, etc., 
as described in more detail below, there is no objective 
evidence of neurological manifestations that would allow 
consideration of his service-connected disability under the 
criteria for disc disease.  Therefore, there is no further 
discussion herein of the prior criteria under Diagnostic Code 
5293, or the new criteria under Diagnostic Code 5243, as they 
are simply inapplicable to the nature of the veteran's 
disability. 

However, effective September 26, 2003, the rating criteria 
for evaluating other spine disorders were amended.  See 68 
Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  VA 
updated the entire section of the rating schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  As such, the Board will assess the 
severity of the veteran's service-connected low back 
disability under both the former, and revised criteria 
pertaining to ratings of the spine.

However, the Board is not limited to the dates that serve as 
a boundary between the old and new regulations when looking 
at the evidence.  Regardless of the time period or 
regulations examined, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability. See Hazan v. Gober, 10 Vet. App. 511 
(1997).  Accordingly, all medical evidence was considered 
with regard to each time period discussed below to the extent 
of its relevance for each time period.

Prior to September 26, 2003

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine was rated as 10 percent disabling when slight, 
20 percent disabling when moderate, and 40 percent disabling 
when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  The 40 percent rating was the maximum rating under 
that code.

Under Diagnostic Code 5295, a 10 percent rating was assigned 
for lumbosacral strain with characteristic pain on motion.  
If there was lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation was in 
order.  Finally, a maximum schedular rating of 40 percent was 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  As to rating the veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).

The veteran filed his claim for an increase in September 
2000.  In connection with this claim, the RO obtained private 
treatment reports from Dr. J.R.L., M.D.  A report dated in 
September 1997 noted that the veteran complained of mid-
thoracic pain.  The veteran denied radicular pain at that 
time.  Mild, increased pain with rotation was noted, however 
the veteran did not exhibit pain on flexion or extension of 
the lumbar spine.  The physician stated that the veteran 
suffered from a mild limitation secondary to soft tissue 
tightness and pain of the thoracolumbar area with rotation.  
The veteran was diagnosed with thoracolumbar sprain/strain.  

During a February 2003 VA orthopedic examination, the 
veteran's forward flexion was to 80 degrees, extension was to 
25 degrees, bilateral lateral flexion was to 30 degrees, and 
bilateral rotation was to 30 degrees.  The examiner diagnosed 
the veteran with lumbar strain, and it was noted that the 
veteran did not have a diagnosis of radiculopathy.  An x-ray 
of the veteran's spine was within normal limits.  The veteran 
denied periods of flare-up.

Pursuant to Diagnostic Code 5292, limitation of motion of the 
lumbar spine was rated as 10 percent disabling when slight.  
The veteran's limitation of motion at the time of the 2003 VA 
examination was slight, and does not qualify as moderate.  
Normal forward flexion is to 90 degrees, and the veteran's 
forward flexion was to 80 degrees.  Normal extension is to 30 
degrees, and the veteran's extension was to 25 degrees.  
Bilateral lateral flexion and rotation were normal.  
Therefore, under Diagnostic Code 5292, the veteran displayed 
slight limitation of motion during the examination.

The veteran's disability was originally rated under 
Diagnostic Code 5295 for lumbosacral strain.  Lumbar sprain 
was diagnosed during the February 2003 VA examination, and 
periods of fare-up were denied.  However, lumbosacral strain 
with muscle spasm on extreme forward bending, and unilateral 
loss of lateral spine motion in the standing position, were 
not observed.  Although the veteran complains of muscle 
spasm, this has not been objectively shown.  

The veteran did not exhibit demonstrable deformity of a 
vertebral body, thus Diagnostic Code 5285 is inapplicable.  
The veteran did not exhibit ankylosis, thus Diagnostic Codes 
5286 and 5289 are also inapplicable.

Thus, the Board finds that the 10 percent rating continued to 
be met under Diagnostic Code 5295 under the rating criteria 
in effect prior to September 26, 2003.

As of September 26, 2003

As noted above, the Rating Schedule governing the rating of 
spinal disabilities was amended effective September 26, 2003.  
At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237.  

Under the General Rating Formula as applicable to the 
veteran's back disability, the current 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 40 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

Note (2) indicates that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  

VA outpatient records show intermittent complaints of back 
pain, e.g. December 2004 and December 2005, but no documented 
abnormalities.  In February 2005, the veteran reported for a 
VA orthopedic examination.  At that time, the veteran noted 
that he did not experience flare-ups, as his back pain was 
constant.  It was noted that the veteran was able to tolerate 
pain in the course of his profession as a barber.  Although 
the veteran refused to cooperate with a measurement of 
forward flexion, it was noted that the veteran's extension 
was to 15 degrees, with lateral flexion and rotation to 30 
degrees, bilaterally.  It was noted that the veteran's back 
was supple with better movements when he was sitting.  The 
examiner diagnosed the veteran with lumbosacral strain.  

The veteran was afforded an additional VA examination in June 
2008 following a remand by the Board.  The examiner noted a 
review of the veteran's claims file.  On examination, the 
veteran's forward flexion was to 45 degrees with subjective 
complaints of pain at 30 degrees.  His extension was to 20 
degrees with pain at 15 degrees, bilateral lateral flexion 
was to 25 degrees without pain, and bilateral lateral 
rotation was to 25 degrees without pain.  Repeated and 
resisted motion did not limit the veteran's range of motion 
or function.  Ankylosis was absent.  Although the veteran's 
examination revealed evidence of loss of motion, the examiner 
noted that objective indications of pain were absent when the 
veteran was observed donning and doffing his clothes and 
shoes.  The examiner stated, "Informal observation shows 
motion and fluidity out of proportion to the degree of 
subjective complaints and decreased motion noted upon formal 
testing."  Ultimately, the veteran was diagnosed with a 
chronic, intermittent lumbosacral sprain.

The veteran stated that he had missed  two and a half weeks 
of work, over the prior six months, due to back pain.  
According to the examiner, however, the veteran's pain was 
not limiting his ability to function in his occupation, and 
that he was able to tolerate a continuation of work as a 
barber.  Although the veteran complained of numbness in his 
legs after sitting for prolonged periods, the examiner opined 
that this was not indicative of lumbosacral radiculopathy.  
Rather, the examiner stated that the veteran's numbness was 
most likely caused by a positional compression effect.  

The examiner went on to opine in a July 2008 addendum opinion 
that, "It is my opinion [the veteran's] true range of motion 
was most likely normal."  The addendum also noted that 
flare-ups did not result in a loss of motion.

When determining the weight to be assigned the medical 
evidence, it must be noted that the range of motion findings 
shown in 2005 and 2008 are not reliable.  The 2005 VA 
examiner noted the veteran showed better movements when not 
being examined, and that observation was echoed by the 2008 
examiner who made detailed observations about the veteran's 
ability to walk down the hall and dress/undress.  Note (3) of 
the general rating schedule states that in certain 
situations, an examiner may state that because of age, body 
habitus, neurologic disease, or other factors not the result 
of the disease or injury of the spine, (emphasis added), the 
range of motion of the spine in particular individual should 
be considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
That is exactly the case here.  The reported range of motion 
findings do not represent the veteran's actual ability to 
move his spine as he is clearly exaggerating the severity of 
his disability within the context of the examination.  Based 
on the personal observations of the VA examiners of the 
veteran's ability to move in a normal fashion when not being 
examined, the Board concludes that the range of motion 
findings from the 2005 and 2008 VA examinations are not 
persuasive.  Rather, the Board is more convinced by the 2008 
examiner's opinion that the veteran's range of motion was 
essentially normal.  Thus, under Diagnostic Code 5292, even 
considering DeLuca, he had slight limitation overall which 
warranted a 10 percent rating.  

Under the September 26, 2003 changes to the rating criteria, 
a higher rating requires forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, which the veteran did not 
exhibit.  Again, although formal testing revealed limitation 
of motion to 45 degrees on flexion in June 2008, the examiner 
did not feel that range of motion studies were indicative of 
the veteran's disability.  Instead, the examiner opined that 
the veteran's range of motion was essentially normal.  
Therefore, under the current rating criteria, a higher rating 
is also denied.

Although the veteran noted in the June 2005 examination that 
he had missed two and a half weeks of work in six months due 
to his back disability, and stated in a May 2003 letter that 
his back pain causes lost work, the June 2008 VA examiner 
noted that the veteran's back pain did not limit his ability 
to function during the course of his occupation.

Under Diagnostic Code 5295, a lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position, was not noted.  
Again, there is no objective evidence of muscle spasm and the 
range of motion findings are unreliable, at best. 

The veteran did not exhibit demonstrable deformity of a 
vertebral body, thus Diagnostic Code 5285 is inapplicable. 
The veteran did not exhibit ankylosis, thus Diagnostic Codes 
5286 and 5289 are also inapplicable.

Higher ratings of 50 percent rating are available if there is 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  However, the medical evidence 
does not show that there is ankylosis - fixation - of the 
veteran's lumbar spine, so these ratings do not apply.  

Therefore, the veteran's 10 percent disability rating for a 
service-connected back disability is appropriate.  Moreover, 
the Board has concluded that staged ratings are not necessary 
in this case, as the factual findings have not shown distinct 
time periods where the veteran's back disability exhibited 
symptoms that would warrant different ratings.  See Hart.

Conclusion

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Evidence shows that the 
veteran may have a slight limitation of motion of the 
lumbosacral spine, and that there is pain on motion.  Limited 
motion of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use.  

A review of the record reveals that the RO declined to refer 
the evaluation of the veteran's back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for limitation of 
the lumbar spine, but the veteran simply does not meet those 
criteria.  The only symptoms he displays (complaints of pain 
and some limited motion) are those symptoms contemplated by 
the criteria. Therefore, the Board finds no basis for further 
action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis.  In determining whether 
higher ratings are warranted for service-connected 
disabilities, VA must determine whether the evidence supports 
the veteran's claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert.  In 
this case, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's back 
disability. 





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected low back disorder is 
denied.


____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


